                                        Case 5:16-cv-03260-BLF Document 537-5 Filed 05/28/19 Page 1 of 21


                                                                                                       REDACTED VERSION
                                                                                                       OF DOCUMENT SOUGHT
                                   1
                                                                                                       TO BE SEALED
                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     SPACE DATA CORPORATION,                            Case No. 16-cv-03260-BLF
                                   9                    Plaintiff,
                                                                                            ORDER GRANTING IN PART AND
                                  10             v.                                         DENYING IN PART AND DEFERRING
                                                                                            IN PART DEFENDANTS’ MOTION
                                  11     ALPHABET INC., et al.,                             FOR SUMMARY JUDGMENT
                                  12                    Defendants.                         [Re: ECF 411]
Northern District of California
 United States District Court




                                  13

                                  14          This is a case about balloons, floating way up high—approximately 60,000 to 100,000 feet
                                  15   above the surface of the Earth. Each side possesses high-altitude balloon technology. And each
                                  16   side endeavors to place constellations of balloons in the stratosphere to deliver wireless
                                  17   communication to users on the ground. Plaintiff Space Data Corporation (“Space Data”) asserts
                                  18   that Defendants Alphabet Inc., Google LLC, and Loon LLC (collectively, “Google”) improperly
                                  19   make use of Space Data’s protected balloon know-how. More specifically, Space Data contends
                                  20   that its balloons came first in time and that Google’s “Project Loon”—a high-altitude balloon
                                  21   project—infringes Space Data’s patents and unlawfully uses Space Data’s confidential
                                  22   information and trade secrets.
                                  23          Presently before the Court is Google’s Motion for Summary Judgment. ECF 411. For the
                                  24   reasons discussed below, Google’s Motion for Summary Judgment is GRANTED IN PART and
                                  25   DENIED IN PART and DEFERRED IN PART.
                                  26     I.   PROCEDURAL HISTORY
                                  27          On June 13, 2016, Space Data filed the original complaint in this action, asserting four
                                  28   causes of action—infringement of one patent, federal trade secret misappropriation, state trade
                                        Case 5:16-cv-03260-BLF Document 537-5 Filed 05/28/19 Page 2 of 21




                                   1   secret misappropriation, and breach of contract. See generally Original Compl., ECF 1. On

                                   2   September 30, 2016, Space Data filed a first amended complaint asserting the same four causes of

                                   3   action. ECF 28. On February 16, 2017, the Court dismissed the trade secret claims and breach of

                                   4   contract claim with leave to amend. ECF 59. On April 20, 2017, Space Data filed a second

                                   5   amended complaint with the same causes of action. ECF 91. On July 14, 2017, the Court granted

                                   6   in part Google’s motion to dismiss the trade secret claims and breach of contract claim in the

                                   7   second amended complaint, again with leave to amend, and granted Space Data leave to assert

                                   8   infringement of three additional patents. See generally ECF 142. Space Data subsequently filed a

                                   9   third amended complaint asserting seven causes of action. ECF 144. On December 18, 2017, the

                                  10   Court denied Google’s motion to dismiss the third amended complaint. ECF 176.

                                  11             On August 17, 2018, the Court granted the parties’ stipulation to the filing of a fourth

                                  12   amended complaint adding Loon LLC as a defendant. ECF 340. Finally, on February 1, 2019, the
Northern District of California
 United States District Court




                                  13   Court granted Space Data leave to file a fifth amended complaint (“5AC”) adding Certificates of

                                  14   Correction concerning two of the asserted patents. See generally ECF 431. Thereafter, on

                                  15   February 13, 2019, Space Data filed the operative 5AC, asserting the following seven causes of

                                  16   action:

                                  17             (1) Count I for infringement of U.S. Patent No. 6,628,941 (“the ’941 patent”);

                                  18             (2) Count II for trade secret misappropriation under the Defend Trade Secrets Act

                                  19                (“DTSA”), 18 U.S.C. §§ 1836 & 1837;

                                  20             (3) Count III for trade secret misappropriation under the California Uniform Trade Secrets

                                  21                Act (“CUTSA”), Cal. Civ. Code § 3426, et seq.;

                                  22             (4) Count IV for breach of written contract;

                                  23             (5) Count V for infringement of U.S. Patent No. 9,632,503 (“the ’503 patent”);

                                  24             (6) Count VI for infringement of U.S. Patent No. 9,643,706 (“the ’706 patent”); and

                                  25             (7) Count VII for infringement of U.S. Patent No. 9,678,193 (“the ’193 patent”).

                                  26   See generally 5AC, ECF 434. On February 27, 2019, Google answered Space Data’s 5AC and

                                  27   asserted counterclaims for declaratory judgment of invalidity and non-infringement of the asserted

                                  28   patents, and unenforceability of the ’193 Patent. See generally Answer to 5AC, ECF 465. On
                                                                                          2
                                           Case 5:16-cv-03260-BLF Document 537-5 Filed 05/28/19 Page 3 of 21




                                   1   March 13, 2019, Space Data answered Google’s counterclaims. See generally Answer to

                                   2   Counterclaims, ECF 478.

                                   3             On May 18, 2018, the Court denied Space Data’s motion for partial summary judgment

                                   4   that Google is judicially estopped from claiming that the asserted claims in the ’193 patent are

                                   5   invalid under 35 U.S.C. §§ 101, 102, and/or 103. See ECF 255. On September 6, 2018, the Court

                                   6   issued its Order Construing Claims and found all asserted claims of the ’941 and ’503 patents

                                   7   invalid for indefiniteness. See ECF 352 at 25–26. As a result, only the ’193 and ’706 patents

                                   8   remain live in this action following claim construction.

                                   9             On November 7, 2018, the Patent Trial and Appeal Board (“PTAB”) of the U.S. Patent and

                                  10   Trademark Office (“PTO”) instituted inter partes review (“IPR”) on all asserted claims of the ’706

                                  11   patent. See Pransky Decl. ¶¶ 4–5, ECF 374-2; Exs. A & B to Pransky Decl., ECF 374-3, 374-4.

                                  12   Google then moved to stay Space Data’s claim for infringement of the ’706 patent pending
Northern District of California
 United States District Court




                                  13   completion of the ’706 patent IPR proceedings. ECF 374. On March 12, 2019, the Court denied

                                  14   Google’s motion to stay the ’706 patent infringement claim. ECF 477.

                                  15             On January 11, 2019, Google filed the instant Motion for Summary Judgment. ECF 411.

                                  16   Four days later, Google filed a Corrected1 Motion for Summary Judgment (“Motion”). Motion,

                                  17   ECF 416-4. On April 11, 2019, the Court heard oral argument on Google’s Motion (“the

                                  18   Hearing”).

                                  19       II.   LEGAL STANDARD
                                  20             Federal Rule of Civil Procedure 56 governs motions for summary judgment. Summary

                                  21   judgment is appropriate “if the pleadings, depositions, answers to interrogatories, and admissions

                                  22   on file, together with the affidavits, if any, show that there is no genuine issue as to any material

                                  23   fact and that the moving party is entitled to a judgment as a matter of law.” Celotex Corp. v.

                                  24   Catrett, 477 U.S. 317, 322 (1986). “Partial summary judgment that falls short of a final

                                  25   determination, even of a single claim, is authorized by Rule 56 in order to limit the issues to be

                                  26
                                  27   1
                                         After Google filed its corrected motion the original motion remained noticed at ECF 411. Thus,
                                  28   ECF 411 refers only to the noticed docket number; the operative briefing is at ECF 416-3
                                       (redacted) and ECF 416-4 (unredacted).
                                                                                         3
                                           Case 5:16-cv-03260-BLF Document 537-5 Filed 05/28/19 Page 4 of 21




                                   1   tried.” State Farm Fire & Cas. Co. v. Geary, 699 F. Supp. 756, 759 (N.D. Cal. 1987).

                                   2           The moving party “bears the burden of showing there is no material factual dispute,” Hill

                                   3   v. R+L Carriers, Inc., 690 F. Supp. 2d 1001, 1004 (N.D. Cal. 2010), by “identifying for the court

                                   4   the portions of the materials on file that it believes demonstrate the absence of any genuine issue

                                   5   of material fact,” T.W. Elec. Serv. Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir.

                                   6   1987). In judging evidence at the summary judgment stage, “the Court does not make credibility

                                   7   determinations or weigh conflicting evidence, and is required to draw all inferences in a light most

                                   8   favorable to the nonmoving party.” First Pac. Networks, Inc. v. Atl. Mut. Ins. Co., 891 F. Supp.

                                   9   510, 513–14 (N.D. Cal. 1995). For a court to find that a genuine dispute of material fact exists,

                                  10   “there must be enough doubt for a reasonable trier of fact to find for the [non-moving party].”

                                  11   Corales v. Bennett, 567 F.3d 554, 562 (9th Cir. 2009).

                                  12   III.    STATEMENT OF FACTS
Northern District of California
 United States District Court




                                  13           Space Data was founded in 1998 and has been developing its balloon technology since that

                                  14   time. See Knoblach Decl. ¶¶ 8, 12, ECF 448-5. According to Mr. Gerald Knoblach, a founder of

                                  15   Space Data and its Chairman and CEO, the company operates in the balloon communications

                                  16   space and provides balloon-based networking and deployable communications services for first

                                  17   responders. Id. ¶ 11. One of Space Data’s objectives is to provide wireless service using a fleet or

                                  18   constellation of balloons located in the stratosphere, at an altitude of approximately 60,000 to

                                  19   100,000 feet. See 9/6/2007 Sacca email, Ex. 42 to Opp’n, ECF 440-2.

                                  20           Space Data and Google met over a period of about six months in 2007-2008 to discuss

                                  21   Google’s potential investment or acquisition of Space Data. In September 2007, Space Data met

                                  22   with Google in Mountain View, CA, and provided Google with a summary of Space Data’s

                                  23   history, business, and patent portfolio. See Knoblach Depo. at 122:6–15, 123:6–16, 123:20–25,

                                  24   Ex. 42 to Opp’n, ECF 440-2. Space Data owns a portion of the 900 MHz spectrum.2 Shortly after

                                  25   the September 2007 meeting,

                                  26

                                  27   2
                                         According to Space Data, Google planned to bid on the 700 MHz spectrum at auction, while
                                  28   simultaneously pursuing Space Data’s technology and 900 MHz spectrum “to accelerate the
                                       buildout of any 700 MHz spectrum Google might acquire.” 5AC ¶¶ 74, 76, 95.
                                                                                      4
                                        Case 5:16-cv-03260-BLF Document 537-5 Filed 05/28/19 Page 5 of 21




                                   1

                                   2

                                   3   third party had valued Space Data’s spectrum at $140M and expressed the view that acquiring

                                   4

                                   5                              See id. In November 2007, the parties held a second meeting in

                                   6   Mountain View, this time to discuss at a high level how Space Data could apply its technology to

                                   7   provide broadband from its platform. See Knoblach Depo. at 160:2–161:25.

                                   8          As the discussions progressed, the parties entered into a Mutual Confidentiality and

                                   9   Nondisclosure Agreement (“NDA”), effective December 1, 2007. See generally NDA, Ex. A to

                                  10   5AC, ECF 434-1. The NDA expressly states that “[n]o party acquires any intellectual property

                                  11   rights under this Agreement . . . except the limited rights necessary to carry out the purposes set

                                  12   forth in this Agreement.” NDA ¶ 8 (emphasis added). However, the NDA recognizes “that
Northern District of California
 United States District Court




                                  13   Google may in the future develop products or services related to or similar to the subject matter of

                                  14   the Confidential Information disclosed under [the NDA].” Id. The NDA further provides that

                                  15   “Google may use Residuals”—i.e., Space Data information “retained in the unaided memories

                                  16   of Google employees or Representatives who had access to Confidential Information” under the

                                  17   NDA—“for any purpose, including without limitation, use in the acquisition, development,

                                  18   manufacture, promotion, sale, or maintenance of products and services.” Id. (emphasis added).

                                  19   The NDA states that “[a] person’s memory is unaided if such person has not intentionally

                                  20   memorized the Confidential Information for the purpose of retaining and subsequently using or

                                  21   disclosing it.” Id. (emphasis added).

                                  22          On December 4, 2007, Google requested that Space Data share certain detailed financial

                                  23   information and potential uses for the balloon technology. See 12/4/2007 Pearson email, Ex. 46 to

                                  24   Opp’n, ECF 440-10. The parties subsequently participated in multiple technical conference calls

                                  25   and Google began performing technical due diligence on Space Data’s weather balloons and

                                  26   technology. See, e.g., 1/2/2008 Wiesenberg email, Ex. 52 to Opp’n, ECF 441-4;

                                  27   12/21/2007 Ingersoll email, Ex. 56 to Opp’n, ECF 441-12. Larry Page and Sergey Brin attended

                                  28   multiple meetings with Space Data. See Knoblach Depo. at 123:6–12, 161:3–6, Ex. 42 to Opp’n,
                                                                                        5
                                        Case 5:16-cv-03260-BLF Document 537-5 Filed 05/28/19 Page 6 of 21




                                   1   ECF 440-2. On December 18, 2007, a Google employee wrote

                                   2                                                                                           See

                                   3   12/18/2007 Conrad email, Ex. 44 to Opp’n, ECF 440-6; see also 12/4/2007 Sacca email

                                   4                                                        ),
                                                                                            ) Ex. 44 to Opp’n, ECF 440-6. In January

                                   5   2008, Google internally discussed terms contemplating acquisition of Space Data’s intellectual

                                   6   property. See 1/18/2008 Pearson email, Ex. 51 to Opp’n, ECF 441-2.

                                   7          On February 15, 2008, in conjunction with the parties’ discussions, numerous Google

                                   8   personnel toured Space Data’s facilities in Arizona. See Knoblach Decl. ¶ 7, ECF 448-5. The

                                   9   Google team launched two Space Data balloons from Space Data’s parking lot, visited Space

                                  10   Data’s network operation center (“NOC”) and balloon manufacturing areas, ate lunch in a

                                  11   conference room, and observed on monitors in the NOC the balloons that had been launched

                                  12   before lunch. See Knoblach Depo. at 237:4–238:21, 239:24–240:21, Ex. 9 to Motion, ECF 407-
Northern District of California
 United States District Court




                                  13   10. The visit lasted approximately four and a half hours. See Knoblach Depo. at 324:1–4,

                                  14   328:18–20, Ex. 16 to Motion, ECF 411-2. Google brought five cameras to the tour and took

                                  15   numerous pictures, Germinario Decl. ¶¶ 3–9, ECF 448-6, and Google employees took notes during

                                  16   the tour, see, e.g., id. ¶ 11 (citing to Exs. 71 & 72 to Opp’n, ECF 442-22 & 442-24).

                                  17          Google’s contemplated acquisition of Space Data did not come to pass. On February 24,

                                  18   2008, Google informed Space Data that it was not interested in additional conversations at this

                                  19   time, see 2/24/2008 Ingersoll email, Ex. 17 to Motion, ECF 408-6, and negotiations permanently

                                  20   ceased, see Page Depo. at 22:6–19, ECF 408-8.

                                  21          In 2009, Google’s “X” research and development group circulated a list of ideas authored

                                  22   by Mr. Sebastian Thrun that included the idea of deploying high-altitude balloons to create an

                                  23   airborne “Internet backbone.” See Ex. 27 to Motion, ECF 409-8; Teller Depo. Tr. at 23:16–24:20,

                                  24   Ex. 21 to Motion, ECF 409-1. In November 2010, Google’s Larry Page asked Mr. Thrun to

                                  25                             and mentioned aspects of Space Data’s approach. See 11/15/2010 Page

                                  26   email, Ex. 85 to Opp’n, ECF 443-10. In June 2011, Mr. Richard DeVaul joined Google X. See

                                  27   DeVaul Depo. at 7:24–25, Ex. 22 to Motion, ECF 409-3. In July 2011, Mr. DeVaul diagrammed a

                                  28   balloon network node and created a spreadsheet assessing a balloon network. See Exs. 91 & 92 to
                                                                                        6
                                        Case 5:16-cv-03260-BLF Document 537-5 Filed 05/28/19 Page 7 of 21




                                   1   Opp’n, ECF 443-20 & 443-22. In August 2011, Mr. DeVaul’s colleague, Mr. Josh Weaver, wrote

                                   2   to Google engineers, asking them to share lessons learned from the “venture” with Space Data in

                                   3   2008. See 8/11/2011 Weaver email, Ex. 97 to Opp’n, ECF 443-32.

                                   4          Google X’s balloon project eventually became known as “Loon” or “Project Loon,” see

                                   5   Biffle Depo. at 5:14–7:1, Ex. 23 to Motion, ECF 409-5, and Loon launched its first test balloon in

                                   6   or around August 2011, see id. at 32:6–9. Loon made its first publicly announced balloon launch

                                   7   in June 2013. Based on the parties’ interactions in 2007 and early 2008, and Google’s subsequent

                                   8   development of Loon, Space Data now accuses Google of breaching the parties’ NDA and of

                                   9   misappropriating its trade secrets in connection with Google’s development of Loon. See

                                  10   generally 5AC.

                                  11          On the patent front, Space Data and Google have each filed patent applications relating to

                                  12   balloon communicating systems. One of Google’s patent applications was issued as U.S. Patent
Northern District of California
 United States District Court




                                  13   No. 8,820,678 (the “’678 patent”) on September 2, 2014. Ex. A to Pransky Decl., ECF 225-2.

                                  14   Shortly before the ’678 patent issued, on July 10, 2014, Space Data filed an application which

                                  15   became Patent Application No. 14/328,331 (the “’331 application”). Ex. B to Pransky Decl.,

                                  16   ECF 225-3. In 2015, Space Data provoked an interference proceeding at the PTO and asserted

                                  17   that the claims in the ’331 application had priority over those in Google’s ’678 patent. Ex. C to

                                  18   Pransky Decl. (Letter to Commissioner of Patents dated April 24, 2015), ECF 225-4. Google did

                                  19   not contest priority in the interference proceeding. As a result, the PTO’s Patent Trial and Appeal

                                  20   Board (“PTAB”) issued a ruling in Space Data’s favor. Ex. 8 to Hosie Decl. (Interference

                                  21   Judgment entered August 31, 2016), ECF 185-9. Space Data’s ’331 application issued as the ’193

                                  22   patent on June 13, 2017. Ex. D to Pransky Decl., ECF 225-5.

                                  23          Relevant to the instant motion, Space Data alleges that Google’s Project Loon infringes

                                  24   Space Data’s ’193 and ’706 patents. See generally 5AC.

                                  25   IV.    DISCUSSION
                                  26          Google moves for summary judgment of (1) non-infringement of the ’193 patent;

                                  27   (2) no willful infringement of either the ’193 patent or ’706 patent; (3) no misappropriation of

                                  28   trade secrets under either DTSA or CUTSA; and (4) no breach of written contract (the NDA). See
                                                                                        7
                                           Case 5:16-cv-03260-BLF Document 537-5 Filed 05/28/19 Page 8 of 21




                                   1   Motion at 1, 3, ECF 416-4. The Court addresses each issue in turn. As discussed below, Google’s

                                   2   motion is GRANTED IN PART and DENIED IN PART and DEFERRED IN PART.

                                   3           A.   The ’193 Patent
                                   4           Space Data accuses Google’s Project Loon of literal3 infringement of the ’193 patent.

                                   5   Each accused claim includes the step of “determining locations of one or more neighbor balloons

                                   6   relative to the determined location of the target balloon.” See Motion at 4 (emphasis added);

                                   7   ’193 patent at 50:37–49, 51:34–49, 52:5–25, Ex. 1 to Motion, ECF 411-2; 5AC ¶¶ 381–405.

                                   8   Claim 1 is representative and recites:

                                   9           1. A method comprising:
                                  10           determining a location of a target balloon;
                                  11           determining locations of one or more neighbor balloons relative to the determined
                                               location of the target balloon, wherein the target balloon comprises a communication
                                  12           system that is operable for data communication with at least one of the one or more
Northern District of California




                                               neighbor balloons;
 United States District Court




                                  13
                                               determining a desired movement of the target balloon based on the determined locations of
                                  14           the one or more neighbor balloons relative to the determined location of the target balloon,
                                               wherein the desired movement of the target balloon comprises a desired horizontal
                                  15           movement of the target balloon; and
                                  16           controlling the target balloon based on the desired movement of the target balloon, wherein
                                               controlling the target balloon based on the desired movement of the target balloon
                                  17           comprises controlling an altitude of the target balloon based on the desired horizontal
                                               movement of the target balloon.
                                  18
                                       ’193 patent at 50:37–67 (emphasis added).
                                  19
                                               Google’s motion for summary judgment of non-infringement of the ’193 patent therefore
                                  20
                                       turns on a single question—whether the accused Loon system practices the “determining
                                  21
                                       locations . . . relative to . . .” limitation. See ’193 patent at 50:39–40 (emphasis added); Motion
                                  22
                                       at 4. Google argues that the accused Loon system does not literally meet this claim limitation as a
                                  23
                                       matter of law because the undisputed facts reveal that Loon never determines the location of a
                                  24
                                       neighbor balloon relative to the location of a target balloon, but rather determines only the
                                  25

                                  26   3
                                        Space Data’s 5AC additionally alleges infringement under the doctrine of equivalents; however,
                                  27   Google notes that Space Data did not disclose a doctrine-of-equivalents theory in its infringement
                                       contentions or in Dr. Pullen’s (Space Data’s infringement expert) report, see Motion at 2, 7.
                                  28   Space Data makes no argument to the contrary. Accordingly, Space Data is precluded from
                                       asserting infringement of the ’193 patent under the doctrine of equivalents.
                                                                                         8
                                           Case 5:16-cv-03260-BLF Document 537-5 Filed 05/28/19 Page 9 of 21




                                   1   absolute locations of the neighbor and target balloons. See Motion at 6. Space Data counters that

                                   2   Google is improperly arguing claim construction at summary judgment, that in any event Google’s

                                   3   interpretation of the “relative to” limitation is incorrect, and that Loon does in fact practice the

                                   4   limitation as properly interpreted. See Opp’n at 15–22, ECF 439-5. As discussed below, the

                                   5   Court agrees with Google.

                                   6           First, Google’s argument is not improper at summary judgment. Google is not seeking

                                   7   claim construction, but instead summary judgment of non-infringement based on whether Loon

                                   8   practices a certain limitation of the ’193 patent. In doing so, Google (and Google’s expert

                                   9   Dr. Hansman) rely on the plain and ordinary meaning of the term at issue. See Motion at 4;

                                  10   Hansman Expert Report ¶ 140, Ex. A to Hansman Decl., ECF 410-13. Dr. Hansman submits that

                                  11   “relative location” has a standard meaning to one of skill in the art, defined as “a location that is

                                  12   measured in relation to some other object or reference point.” See id. Indeed, terms are to be
Northern District of California
 United States District Court




                                  13   “given their ordinary and accustomed meaning” unless the patentee sets forth a “special and

                                  14   particular definition.” See Renishaw PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1249

                                  15   (Fed. Cir. 1998); see also Phillips v. AWH Corp., 415 F.3d 1303, 1312–13 (Fed. Cir. 2005) (en

                                  16   banc). Here, Space Data’s own expert (Dr. Pullen) admits that “relative . . . location” is not

                                  17   “particularly technical” and “could be understood by the ordinary lay person.” See Pullen Decl.

                                  18   ¶ 60, Ex. 185 to Opp’n, ECF 452-29. In addition, Dr. Pullen testified that a reference point is

                                  19   required4 “in order to determine relative locations.” Pullen Depo. at 195:15–24, Ex. 3 to Motion,

                                  20   ECF 407-6. Dr. Pullen further testified that “relative distance means distance relative to other

                                  21   objects.” Pullen Depo. at 60:1–9, Ex. 24 to Motion, ECF 411-2. Thus, both experts effectively

                                  22   agree that a plain and ordinary meaning should govern.

                                  23           Moreover, contrary to Space Data’s suggestion, see Opp’n at 17–18, the instant

                                  24   “determining locations . . . relative to . . .” term was not construed in the Court’s Markman

                                  25   order. Rather, the Court construed the “determining [] movement . . . relative to . . .” term found

                                  26   elsewhere in claim 1 of the ’193 patent. See Order Construing Claims at 13 (emphasis added),

                                  27
                                       4
                                  28     In the same testimony Dr. Pullen postulated that “[t]here might be an exception” to this
                                       requirement but admitted he “c[ould]n’t think of any right [] at hand.”
                                                                                        9
                                       Case 5:16-cv-03260-BLF Document 537-5 Filed 05/28/19 Page 10 of 21




                                   1   ECF 352. Google is not asking the Court to revisit its prior constructions, and the Court does not

                                   2   find Google’s current position inconsistent with its earlier claim construction arguments. In sum,

                                   3   Google’s request for a plain and ordinary meaning is proper.

                                   4             Second, the Court is unpersuaded by Space Data’s instant argument that “the appropriate

                                   5   understanding of ‘relative location’ is more general than that used ‘in common parlance.’” See

                                   6   Opp’n at 20 (quoting Pullen Depo. at 322:23–323:17, Ex. 184 to Opp’n, ECF 452-28). In this

                                   7   testimony, Dr. Pullen ascribes a broader meaning to the words “relative location,” positing that in

                                   8   the context of the ’6785 and ’193 patents, “[y]ou don’t need a separate derivation step” to “derive a

                                   9   relative location from two, quote/unquote, absolute positions plotted in the same coordinate

                                  10   frame.” See Pullen Depo at 323:13–22, 324:7–15, Ex. 184 to Opp’n, ECF 452-28. Dr. Pullen

                                  11   appears to argue that the “determining locations . . . relative to . . .” limitation in the ’193 patent

                                  12   is met simply “[f]rom [having] two locations in the same coordinate frame, [from which] you can
Northern District of California
 United States District Court




                                  13   observe their location relative to each other,” see id. at 185:16–21. Indeed, Space Data advances

                                  14   precisely this argument—“that balloons tracked on the same map are determined relative to one

                                  15   another.” See Opp’n at 17.

                                  16             Based on Space Data’s argument, it appears clear that it is Space Data who now seeks

                                  17   claim construction in order to defeat Google’s argument. Space Data would have this Court read

                                  18   into a non-technical term specialized meaning nowhere present in the patent specification.

                                  19   Although the patentee may be his own lexicographer, Space Data and Dr. Pullen submit no

                                  20   evidence or citation to the record in support of their proposed interpretation, a reading that would

                                  21   allow the “determining locations . . . relative to . . .” limitation to be met simply by observing

                                  22   two absolute locations in the same coordinate frame, without a separate derivation step of the

                                  23   actual relative locations. Space Data cites to a portion of the ’678 patent specification alluding to

                                  24   possible “[o]ther methods for determining the locations of the one or more neighbor balloons.”

                                  25   See Opp’n at 19 (quoting ’678 patent at 22:15–25, Ex. 179 to Opp’n, ECF 452-23). But, this

                                  26   disclosure in no way alters the plain and ordinary meaning of the “determining locations . . .

                                  27

                                  28   5
                                           The ’678 patent is part of the ’193 patent prosecution record.
                                                                                           10
                                       Case 5:16-cv-03260-BLF Document 537-5 Filed 05/28/19 Page 11 of 21




                                   1   relative to . . .” limitation which on its face requires an actual determination of relative locations.

                                   2   Likewise, Space Data’s citations to the ’193 patent specification are inconsequential. See Opp’n at

                                   3   19 (citing ’193 patent at 30:25–27, 31:52–60, 34:5–11). Simply put, Space Data offers nothing to

                                   4   indicate that a person of ordinary skill in the art at the time of the invention would have

                                   5   understood the “determining locations . . . relative to . . .” step to be accomplished merely by

                                   6   observing or tracking absolute locations in the same coordinate frame. To move away from the

                                   7   plain and ordinary meaning, “the patentee must clearly express an intent to redefine the term.”

                                   8   Thorner v. Sony Computer Ent. Am. LLC, 669 F.3d 1362, 1365–66 (Fed. Cir. 2012) (internal

                                   9   quotation and citation omitted). The record reveals no such intent here. Accordingly, a plain

                                  10   reading of the claims prohibits Space Data’s interpretation. See id.

                                  11          Third, Space Data submits no evidence that the accused Loon system determines or derives

                                  12   locations of one or more neighbor balloons relative to the target balloon. Space Data argues that
Northern District of California
 United States District Court




                                  13   Loon practices this claim limitation because “Google tracks its balloons on the same map; all

                                  14   balloons are mapped relative to one another as shown [] in Google’s ‘SmallWorld’ tracking GUI.”

                                  15   See Opp’n at 22 (citing Ex. 194 to Opp’n, ECF 452-38). That argument is not persuasive. A map

                                  16   displaying balloons relative to each other is not evidence that the Loon system determines,

                                  17   derives, or calculates the location of even a single balloon relative to another. While mapping is

                                  18   indicative of the system’s ability to make such a determination, it is not evidence that the

                                  19   determination actually occurs. Indeed, Dr. Pullen admits that Loon operates using absolute

                                  20   coordinates—“Loon Mission Control continuously determines the location of each and every one

                                  21   of Loon’s balloons . . . those determinations of location include, among other data points, each

                                  22   balloon’s latitude, longitude, altitude, and time.” See Appendix A to Pullen Expert Report

                                  23   ¶ 305 (emphasis added), Ex. 2 to Motion, ECF 407-5. Furthermore, Google’s expert Dr. Hansman

                                  24   offers unrebutted testimony that none of the accused Loon algorithms uses the relative location of

                                  25   a balloon compared to neighboring balloons. See Hansman Rebuttal Expert Report ¶¶ 81, 113,

                                  26   172, Ex. A to Hansman Decl., ECF 410-13.

                                  27          Space Data further argues that “Loon would not work” if it did not make relative

                                  28   determinations. See Opp’n at 23. But yet again, Space Data offers no evidence in support, and so
                                                                                         11
                                       Case 5:16-cv-03260-BLF Document 537-5 Filed 05/28/19 Page 12 of 21




                                   1   too does this argument fail.

                                   2          In sum, the Court finds no genuine issue of material fact as to infringement of the ’193

                                   3   patent and that Google is entitled to judgment as a matter of law. Celotex, 477 U.S. at 323.

                                   4   Accordingly, Google’s motion for summary judgment of non-infringement of the ’193 patent is

                                   5   GRANTED.

                                   6          B.    Willful Infringement
                                   7          Google moves for summary judgment that Google has not willfully infringed the ’193 and

                                   8   ’706 patents. See Motion at 10. Willful infringement of the ’193 patent is moot, the Court having

                                   9   granted summary judgment of non-infringement of the ’193 patent. See supra Section IV.A.

                                  10          As to the ’706 patent, Space Data is not seeking damages but only injunctive relief. See

                                  11   Opp’n at 25; Meyer Expert Report ¶ 5, Ex. 8 to Motion, ECF 407-8. Thus, there is no possibility

                                  12   of damages to enhance under 35 U.S.C. § 284 based on a finding of willful infringement.
Northern District of California
 United States District Court




                                  13   Accordingly, Google’s motion for summary judgment of no willful infringement is MOOT with

                                  14   respect to enhanced damages for willful infringement of the ’706 patent and is otherwise

                                  15   DEFERRED to post-trial motions.

                                  16          This ruling in no way precludes or affects Space Data’s claim for attorney fees pursuant to

                                  17   35 U.S.C. § 285. Willfulness of infringement may be relevant to that inquiry. See Golight, Inc. v.

                                  18   Wal-Mart Stores, Inc., 355 F.3d 1327, 1340 (Fed. Cir. 2004). However, attorney fees is an issue

                                  19   for the Court. Should the Court reach the issue of attorney fees, evidence pertaining to willfulness

                                  20   may be submitted to the Court at that stage, along with any evidentiary objections.

                                  21          C.    Misappropriation of Trade Secrets
                                  22          Space Data accuses Google of trade secret misappropriation under DTSA and CUTSA.

                                  23   See 5AC ¶¶ 298, 307. Google moves for summary judgment of Space Data’s DTSA and CUTSA

                                  24   claims. See Motion at 3, 14, 17.

                                  25          As a starting point, the Court notes that Google seeks summary judgment on these claims

                                  26   on the grounds that Space Data has no evidence that Google used or disclosed any of the asserted

                                  27   trade secrets except as permitted by the parties’ NDA. See Motion at 17. Space Data does not

                                  28   allege that Google wrongfully possessed Space Data’s trade secrets in the first instance. Nor does
                                                                                        12
                                       Case 5:16-cv-03260-BLF Document 537-5 Filed 05/28/19 Page 13 of 21




                                   1   Space Data allege that Loon in its present form makes use of the asserted trade secrets wholesale.

                                   2   See, e.g., Knoblach Depo. at 24:15–25:22 (acknowledging that Loon uses a different type of

                                   3   balloon and a different type of altitude control), Ex. 9 to Motion, ECF 407-10. Rather, Space Data

                                   4   alleges that its trade secrets were disclosed to Google under the parties’ NDA and that Google

                                   5   subsequently wrongfully used Space Data’s trade secrets in connection with developing and

                                   6   executing Project Loon. See, e.g., 5AC ¶¶ 16, 186–88, 300, 309. In other words, Space Data’s

                                   7   trade secret claims principally6 allege improper use in Google’s consideration and development of

                                   8   Loon, notwithstanding use permitted by the NDA. See O2 Micro Int’l Ltd. v. Monolithic Power

                                   9   Sys., Inc., 399 F. Supp. 2d 1064, 1072 (N.D. Cal. 2005) (recognizing that employing confidential

                                  10   information in research or development that embodies the trade secret constitutes use).

                                  11             Space Data submits no expert opinion regarding trade secret misappropriation and relies

                                  12   solely on circumstantial evidence. See Opp’n at 9–10, 10–13. However, expert opinion is not
Northern District of California
 United States District Court




                                  13   required to prove misappropriation. See BladeRoom Group Ltd. v. Emerson Electric Co., 331

                                  14   F. Supp. 3d 977, 981 (N.D. Cal. 2018). Moreover, Space Data may prove trade secret

                                  15   misappropriation with circumstantial evidence “because direct evidence of misappropriation is

                                  16   rare.” Id. at 984. Indeed, “[i]t is well recognized with respect to trade secrets that . . . [i]n most

                                  17   cases plaintiffs must construct a web of perhaps ambiguous circumstantial evidence from which

                                  18   the trier of fact may draw inferences which convince him that it is more probable than not that

                                  19   what plaintiffs allege happened did in fact take place.” See id. (internal citation omitted). Yet, to

                                  20   survive summary judgment, Space Data “must set forth non-speculative evidence of specific facts,

                                  21   not sweeping conclusory allegations.” Cafasso, U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637

                                  22   F.3d 1047, 1061 (9th Cir. 2011).

                                  23             Google argues that Space Data has identified no evidence “sufficient to raise a genuine

                                  24   issue of material fact regarding whether Google improperly used or disclosed any of Space Data’s

                                  25   asserted trade secrets or other confidential information.” See Motion at 18. Google contends that

                                  26   Space Data “[at] most [] can point to [] a few internal communications mentioning Space Data

                                  27

                                  28   6
                                           Space Data also alleges ongoing improper use of its trade secrets. See, e.g., 5AC ¶ 191.
                                                                                        13
                                       Case 5:16-cv-03260-BLF Document 537-5 Filed 05/28/19 Page 14 of 21




                                   1   between 2008 and 2011,” but argues that “none of those touch on any of Space Data’s asserted

                                   2   trade secrets or other confidential information.” Id. In other words, Google argues that Space

                                   3   Data “fails to offer any actual evidence of Google’s disclosure or misuse of any of Space Data’s

                                   4   twenty-four asserted trade secrets or any other alleged item of confidential information.” Id. at 20.

                                   5   Google additionally argues that even if there were some evidence of use, Space Data has failed to

                                   6   show that any information used by Google was not a protected “Residual” within the meaning of

                                   7   the parties’ NDA. See id. at 24. Space Data counters that based on the evidence a jury could

                                   8   reasonably find that Google improperly used Space Data’s trade secrets and that the information

                                   9   used does not fall within the NDA’s “Residuals” clause. See, e.g., Opp’n at 12. As discussed

                                  10   below—by an extremely thin margin and drawing all inferences for Space Data, as the Court must

                                  11   at summary judgment—the Court finds genuine issues of material fact precluding summary

                                  12   judgment.
Northern District of California
 United States District Court




                                  13             Space Data alleges misappropriation of four7 categories of trade secrets: Wind Data,

                                  14   Thermal Management, NOC Altitude Control and Monitoring Systems, and Financial Information

                                  15   and Business Model. See generally Fifth Amended § 2019.210 Trade Secret Disclosure, Ex. 5 to

                                  16   Motion, ECF 408-5. Space Data presents evidence that its wind data, thermal management, and

                                  17   NOC trade secrets were “on display” or “shown to” Google during the February 15, 2008 tour.

                                  18   See Knoblach Decl. ¶ 10, ECF 448-5; Knoblach Depo. at 378:23–381:20, 386:4–387:8, Ex. 132 to

                                  19   Opp’n, ECF 444-33; Knoblach Depo. at 484:9–25, Ex. 144 to Opp’n, ECF 453-5; Ex. 145 to

                                  20   Opp’n, ECF 445-5. With respect to its financial information trade secrets, Space Data provided

                                  21   Google with confidential financial information, including budgets, projections, cost models, and

                                  22   contracts. See, e.g., 12/14/2007 Wiesenberg email, Ex. 142 to Opp’n, ECF 445-3.

                                  23             The central question is thus whether Space Data has put forth sufficient evidence of

                                  24   unauthorized use of these trade secrets by Google in developing or executing Loon to survive

                                  25   summary judgment. Google relies on Stratienko v. Cordis Corp., 429 F.3d 592 (6th Cir. 2005) for

                                  26   the proposition that Space Data “must demonstrate similarity between [its] secret idea (not [its]

                                  27

                                  28   7
                                           Space Data has withdrawn its hover algorithm trade secrets, a fifth category. See Opp’n at 14 n.1.
                                                                                        14
                                       Case 5:16-cv-03260-BLF Document 537-5 Filed 05/28/19 Page 15 of 21




                                   1   product in general) and [Google’s] device.” Id. at 602 (emphasis in original); see also Reply at 11.

                                   2   Although Stratienko is a Sixth Circuit case and not binding authority, the Court agrees that Space

                                   3   Data must provide evidence sufficient to support a reasonable inference that Google used Space

                                   4   Data’s actual trade secrets and not merely general product features or characteristics. For

                                   5   example, as discussed at the Hearing, macro-level similarities between the parties’ products are

                                   6   not on their own sufficient—such as side-by-side pictures that reveal nothing other than a balloon

                                   7   with an attached platform in each system, see Ex. 96 to Opp’n, ECF 443-30. However, as outlined

                                   8   below, the Court finds that Space Data has—by a narrow margin—sufficiently set forth non-

                                   9   speculative circumstantial evidence from which a reasonable trier of fact could, drawing all

                                  10   inferences for Space Data, find trade secret misappropriation. Corales v. Bennett, 567 F.3d 554,

                                  11   562 (9th Cir. 2009).

                                  12          The Court notes that any disputed facts discussed within this section or elsewhere in this
Northern District of California
 United States District Court




                                  13   order are not to be taken as an exhaustive list.

                                  14          First, Space Data presents evidence that Google had access to Space Data’s wind data,

                                  15   thermal management, and NOC trade secrets by virtue of the February 15, 2008 tour of Space

                                  16   Data’s facility and operations (“the Tour”) and preceding discussions. See, e.g., Knoblach Decl.

                                  17   ¶¶ 7, 10–13; Ex. 145 to Opp’n, ECF 445-5; Knoblach Depo. at 378:23–381:20, 386:4–387:8,

                                  18   Ex. 132 to Opp’n, ECF 444-33; Knoblach Depo. at 484:9–25, Ex. 144 to Opp’n, ECF 453-5; Ex.

                                  19   145 to Opp’n, ECF 445-5. Google brought five cameras to the Tour and took numerous pictures,

                                  20   Germinario Decl. ¶¶ 3–9, ECF 448-6, and Google employees took notes during the Tour, see, e.g.,

                                  21   id. ¶ 11 (citing to Exs. 71 & 72 to Opp’n, ECF 442-22 & 442-24). Google also had direct access

                                  22   to Space Data’s financial information trade secrets. See, e.g., 12/14/2007 Wiesenberg email,

                                  23   Ex. 142 to Opp’n, ECF 445-3. Second, Space Data presents evidence that Google had interest in

                                  24   acquiring Space Data but ceased negotiations shortly after gaining full access to Space Data’s

                                  25   trade secrets. See 2/24/2008 Ingersoll email, Ex. 17 to Motion, ECF 408-6; Page Depo. at 22:6–

                                  26   19, ECF 408-8.

                                  27          Third, Google constructed an internal website—a so-called “Wiki” page—to host

                                  28   information in Google’s possession that pertained to Space Data, including internal Google notes
                                                                                          15
                                       Case 5:16-cv-03260-BLF Document 537-5 Filed 05/28/19 Page 16 of 21




                                   1   regarding Space Data’s technology. See, e.g., 2/12/2008 Ingersoll email (“I’ve collected notes that

                                   2   should reflect our latest thinking about [Space Data] on a wiki: http://wiki/Main/SpaceData.”),

                                   3   Ex. 48 to Opp’n, ECF 440-14. The Wiki contained Space Data’s confidential information—for

                                   4   example, Space Data’s financial statements. See Wiki, Ex. 50 to Opp’n, ECF 440-18; Motion

                                   5   at 20 (acknowledging that the Wiki may have contained Space Data’s confidential financial

                                   6   statements). Space Data presents evidence that

                                   7                                                              . See Google’s Response to

                                   8   Interrogatory No. 29, Ex. 111 to Opp’n, ECF 444-21; Pearson Depo. at 26:5–24, Ex. 110 to

                                   9   Opp’n, ECF 444-19.

                                  10                                                                                      . See Google’s

                                  11   Supplemental Response to Interrogatory No. 29, Ex. 111 to Opp’n, ECF 444-21; 10/15/2011

                                  12   DeVaul email, Ex. 101 to Opp’n, ECF 444-1. Google’s records show that numerous Google
Northern District of California
 United States District Court




                                  13   employees visited the Wiki                       See Google’s Supplemental Response to

                                  14   Interrogatory No. 29. At least one Google employee (Dan McCloskey) who had access to the

                                  15   Wiki URL and later consulted on Loon testified that he “was not” aware that Google and Space

                                  16   Data had an NDA pertaining to the 2008 visit and could not recall if he “w[as] allowed to share

                                  17   Space Data data with [other Loon employees].” See McCloskey Depo. at 210:3–23, Ex. 82 to

                                  18   Opp’n, ECF 443-4; McCloskey Google Resume, Ex. 98 to Opp’n, ECF 443-34.

                                  19           In addition, leading up to the Tour, Space Data and the “Google Team” participated in

                                  20   technical conference calls. See, e.g., 1/2/2008 Wiesenberg email, Ex. 52 to Opp’n, ECF 441-4.

                                  21   Google engineer Phil Gossett was a member of the “Google Team.” Id. On February 13, 2008,

                                  22   Mr. Gossett wrote, “I added some stuff to the SpaceData wiki, both on my vision of how we might

                                  23   use this stuff,                                                                 ).
                                                                                                                       ).” See 2/13/2008

                                  24   Gossett email, Ex. 55 to Opp’n, ECF 441-10.

                                  25                                                                                            See Wiki

                                  26   at “Speculative use” section, Ex. 55 to Opp’n, ECF 441-10. Shortly thereafter, during the Tour,

                                  27   Google was exposed to how Space Data achieved this ability. See, e.g., Knoblach Depo.

                                  28   at 378:23–381:20 (discussing wind data and altitude information on display during the Tour),
                                                                                        16
                                       Case 5:16-cv-03260-BLF Document 537-5 Filed 05/28/19 Page 17 of 21




                                   1   Ex. 132 to Opp’n, ECF 444-33.

                                   2          Fourth, such an ability appears in Space Data’s disclosure of trade

                                   3

                                   4

                                   5

                                   6                                    See Fifth Amended § 2019.210 Trade Secret Disclosure at 1, Ex. 5

                                   7   to Motion, ECF 408-5. As discussed below, Space Data presents evidence sufficient for a

                                   8   reasonable jury to conclude that Google used this               conclusion or other trade secrets

                                   9   in developing Loon.

                                  10          In November 2010, Google’s Larry Page asked Sebastian Thrun to

                                  11             and mentioned aspects of Space Data’s approach. See 11/15/2010 Page email, Ex. 85 to

                                  12   Opp’n, ECF 443-10. In June 2011, Mr. Richard DeVaul joined Google X. See DeVaul Depo.
Northern District of California
 United States District Court




                                  13   at 7:24–25, Ex. 22 to Motion, ECF 409-3. As previously discussed, the Space Data “Wiki” page

                                  14   was accessible                                                                  . On July 11,

                                  15   2011, Google’s Astro Teller accepted an invitation from Mr. DeVaul to participate in a meeting to

                                  16   “[b]rainstorm around WiFi/WiMax delivery to remote, hostile, or otherwise unconnected regions

                                  17   using station-keeping balloons as low-earth-orbit comms satellites.” See Ex. 90 to Opp’n,

                                  18   ECF 443-18. This meeting was set for July 13, 2011 and included Mr. Thrun as well as other

                                  19   Google employees. Id. In July 2011, Mr. DeVaul diagrammed a balloon network node and

                                  20   created a spreadsheet assessing a balloon network. See Exs. 91 & 92 to Opp’n, ECF 443-20 &

                                  21   443-22.

                                  22                                                                                       . See

                                  23   7/28/2011 DeVaul Spreadsheet, Ex. 92 to Opp’n, ECF 443-22. Mr. DeVaul proposed a cost of

                                  24                      see id., in the ballpark of thee                figure found in the Space Data

                                  25   Wiki and part of Space Data’s financial information trade secret, see Wiki, Ex. 50 to Opp’n, ECF

                                  26   440-18; Fifth Amended § 2019.210 Trade Secret Disclosure at 11, Ex. 5 to Motion, ECF 408-5.

                                  27   Taken as a whole, a reasonable trier of fact could infer from this evidence that Mr. DeVaul

                                  28   accessed and used Space Data’s confidential information in or around June or July 2011, via the
                                                                                             17
                                       Case 5:16-cv-03260-BLF Document 537-5 Filed 05/28/19 Page 18 of 21




                                   1   Wiki page, Mr. Thrun, other Google employees, or some combination thereof.

                                   2          Fifth, in August 2011, Mr. DeVaul’s colleague, Mr. Josh Weaver, wrote to Google

                                   3   engineers, asking them to share lessons learned from the “venture” with Space Data in 2008. See

                                   4   8/11/2011 Weaver email, Ex. 97 to Opp’n, ECF 443-32. Mr. Gossett and other Google employees

                                   5   involved with Space Data in 2008 subsequently interfaced with Mr. Weaver. See, e.g., 8/12/2011

                                   6   Gossett email, Ex. 97 to Opp’n, ECF 443-32; Ex. 56 to Opp’n, ECF 441-12; Ex. 101 to Opp’n,

                                   7   ECF 444-1. Mr. Weaver testified that he “d[id] not know” to what extent Space Data technical

                                   8   information bled into Project Daedalus (a prior name for Project Loon, see, e.g., Ex. 103 to Opp’n,

                                   9   ECF 444-13). See Weaver Depo. at 25:9–13, Ex. 102 to Opp’n, ECF 444-3.

                                  10          Viewing this collection of evidence in the light most favorable to Space Data, a reasonable

                                  11   trier of fact could find that Google improperly made use of Space Data’s trade secrets. Whether

                                  12   the cost-per-balloon figures are sufficiently similar to show a relationship between Space Data’s
Northern District of California
 United States District Court




                                  13   secret idea and Google’s device depends on the nature of the technology and breakdown of the

                                  14   necessary elements, thus raising a genuine dispute of material fact.

                                  15          In addition, Space Data memorialized its wind data as confidential shortly after the Tour.

                                  16   See 2/19/2008 Knoblach email (designating as confidential “[a]ny and all data provided about the

                                  17   winds at our operational altitudes”), Ex. 134 to Opp’n, ECF 444-37. Space Data presents evidence

                                  18   that this information was photographed during the Tour and included representations of trade

                                  19   secret wind data. See, e.g., Ex. 60 to Opp’n, ECF 441-20; Knoblach Decl. ¶ 10, ECF 448-5;

                                  20   Knoblach Depo. at 380:14–19, Ex. 132 to Opp’n, ECF 444-33. Space Data argues that this

                                  21   evidence supports the inference that Loon makes use of trade secret data captured by Google

                                  22   during the Tour to achieve the same macro-level result—“fl[ying] balloons together using ambient

                                  23   winds alone to provide coverage.” See Opp’n at 11. In response, Google argues that Space Data’s

                                  24   assertion “is contradicted by the record” because Google’s expert Dr. Hansman “reviewed the

                                  25   photos that Space Data cites and concluded that none ‘depict any of the flight control and

                                  26   monitoring system screenshots claimed by Space Data to constitute or disclose its trade secrets.’”

                                  27   See Reply at 14 (quoting Hansman Rebuttal Expert Report ¶ 328, Ex. A to Hansman Decl., ECF

                                  28   410-13). However, although potentially flawed, the Court finds that a reasonable trier of fact
                                                                                        18
                                       Case 5:16-cv-03260-BLF Document 537-5 Filed 05/28/19 Page 19 of 21




                                   1   could accept Space Data’s explanation of the relevant disclosures and photographs

                                   2   notwithstanding Dr. Hansman’s testimony, and thus a genuine dispute of material fact exists as to

                                   3   what the photographs revealed to Google or enabled Google to recall, see Corales v. Bennett, 567

                                   4   F.3d 554, 562 (9th Cir. 2009). In other words, drawing all inferences for Space Data,,

                                   5                              conclusion contained in the Wiki combined with its surrounding wind

                                   6   data and altitude disclosures were essentially a trade secret that Mr. DeVaul or other Google

                                   7   employees had access to and may have relied on in developing Loon.

                                   8          The Court next addresses the parties’ NDA, which sets forth the contours of Space Data’s

                                   9   claim that Google improperly made use of Space Data’s trade secrets in developing Loon. The

                                  10   NDA recognizes “that Google may in the future develop products or services related to or similar

                                  11   to the subject matter of the Confidential Information disclosed under [the NDA].” NDA ¶ 8,

                                  12   Ex. A to 5AC, ECF 434-1. I.e., the NDA explicitly permits Google to develop products “similar
Northern District of California
 United States District Court




                                  13   to” or “related to” Space Data’s trade secrets or confidential information. However, as discussed

                                  14   previously in this section, the Court finds that Space Data has presented evidence sufficient for a

                                  15   reasonable jury to conclude that Google made use of Space Data’s trade secrets in developing

                                  16   Loon. Google contends that regardless, “Google[’s] use[] or disclos[ure] [of] any of Space Data’s

                                  17   asserted trade secrets or other confidential information . . . does not raise a genuine issue for trial”

                                  18   because any such use or disclosure was a “Residual” under the NDA that Google was permitted to

                                  19   use “for any purpose.” See Motion at 24.

                                  20          The NDA provides that “Google may use Residuals”—i.e., Space Data information

                                  21   “retained in the unaided memories of Google employees or Representatives who had access to

                                  22   Confidential Information” under the NDA—“for any purpose, including without limitation, use

                                  23   in the acquisition, development, manufacture, promotion, sale, or maintenance of products and

                                  24   services.” NDA ¶ 8 (emphasis added). The NDA instructs that “[a] person’s memory is unaided

                                  25   if such person has not intentionally memorized the Confidential Information for the purpose

                                  26   of retaining and subsequently using or disclosing it.” Id. (emphasis added).

                                  27          The Court finds that Space Data has presented evidence sufficient for a reasonable jury to

                                  28   conclude that Space Data’s confidential information was not merely “retained in the unaided
                                                                                          19
                                       Case 5:16-cv-03260-BLF Document 537-5 Filed 05/28/19 Page 20 of 21




                                   1   memories of Google employees.” See NDA ¶ 8. For example (and not as an exhaustive list), the

                                   2   Wiki contained Space Data’s confidential financial information, including financial statements and

                                   3   the                    figure previously discussed. See, e.g., Wiki, Ex. 50 to Opp’n, ECF 440-18.

                                   4   In addition, Google took numerous pictures during the Tour and Google employees took notes

                                   5   during the Tour. See Germinario Decl. ¶¶ 3–9, 11, ECF 448-6. While Space Data does not point

                                   6   to a particular photograph or set of notes that distinctly captures any one of Space Data’s trade

                                   7   secrets in its entirety, a jury could reasonably infer that Google used the photographs or notes to

                                   8   recall or delineate the trade secrets that were disclosed during the Tour. In other words, a genuine

                                   9   issue of material fact exists as to whether the photographs or notes were used to “aid” Google’s

                                  10   recall of Space Data’s confidential information and trade secrets during Loon’s development.

                                  11   Therefore, the Court finds that a reasonable trier of fact could conclude that the information

                                  12   allegedly used does not fall within the NDA’s “Residuals” clause.
Northern District of California
 United States District Court




                                  13          In conclusion, Space Data presents sufficient conflicting evidence and inferential evidence

                                  14   that a reasonable trier of fact could conclude that Google improperly used Space Data’s trade

                                  15   secrets. Therefore, Space Data has raised a genuine issue of material fact. Corales, 567 F.3d

                                  16   at 562. The Court notes that at the Hearing, Google requested partial summary judgment (in the

                                  17   alternative to summary judgment in its entirety) on a trade-secret-by-trade-secret basis. See

                                  18   Hearing Tr. at 20:25–21:12, ECF 508. However, the Court does not read Google’s Motion as

                                  19   requesting partial summary judgment on an individual or categorial basis, but rather as requesting

                                  20   summary judgment of no misappropriation whatsoever. See Motion at 1, 3, 18. Thus, Space Data

                                  21   was not properly on notice to oppose Google’s motion on a more granular level, and the Court

                                  22   need not and does not rule individually or by category.

                                  23           Accordingly, Google’s motion for summary judgment as to trade secret misappropriation

                                  24   is DENIED.

                                  25          D.    Breach of Written Contract
                                  26          As the Court has determined that a genuine issue of material fact exists as to trade secret

                                  27   misappropriation based on the alleged wrongful use of information shared under the parties’ NDA,

                                  28   see supra Section IV.C, a genuine issue of material fact likewise exists as to Space Data’s claim
                                                                                        20
                                       Case 5:16-cv-03260-BLF Document 537-5 Filed 05/28/19 Page 21 of 21




                                   1   for breach of the NDA. Accordingly, Google’s motion for summary judgment of no breach of

                                   2   written contract (the parties’ NDA) is DENIED.

                                   3    V.    ORDER
                                   4          For the foregoing reasons, IT IS HEREBY ORDERED that:

                                   5          1. Google’s motion for summary judgment of non-infringement of the ’193 patent is

                                   6             GRANTED.

                                   7          2. Google’s motion for summary judgment as to willful infringement of the ’193 patent is

                                   8             moot. Google’s motion for summary judgment as to willful infringement of the ’706

                                   9             patent is DEFERRED to consideration of whether attorney fees may be awarded by

                                  10             the Court, should the Court reach that issue.

                                  11          3. Google’s motion for summary judgment as to trade secret misappropriation is

                                  12             DENIED.
Northern District of California
 United States District Court




                                  13          4. Google’s motion for summary judgment as to breach of written contract (the NDA) is

                                  14             DENIED.

                                  15

                                  16          IT IS SO ORDERED.

                                  17   Dated: May 9, 2019

                                  18                                                  _______________________________________
                                                                                        __________________
                                                                                                  __      _______________________
                                                                                                          __
                                                                                       BETH LABSON FREEMAN
                                  19                                                   United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        21
